The ajopellees filed their bill of complaint in the chancery court seeking thereby ,a settlement of the partnership matters between the appellant, T. W. Shows and James Folmar, Sons & Co., as late partners doing business under the firm name of T. W. Shows &'Co. The bill prays to enjoin a suit that the defendant T. W. Shows brought on February 19, 1895, in the circuit court against the complainants. The injunction prayed for is sought upon the ground that the cause of action for the recovery of which suit was instituted, involved the settlement of partnership transactions and dealings by the copartnership, T. W. Shows & Co. Upon the filing of the bill an injunction was issued restraining the defendant from the further prosecution of his suit at law. The defendant filed his answer to the original bill, in which he fully denied the material allegations of the bill. After the filing of the answer, the defendant moved to dissolve the injunction upon two grounds : 1st. That the bill is without equity, and 2d, that there is in his sworn answer a full and complete denial of all the material allegations upon which depends whatever equity may be found in the original bill. The chancellor rendered a decree overruling the motion to dissolve the injunction, and upon this appeal the sole matter of the assignment of error, is the rendition of this interlocutory decree. The court holds that as the answer fully, categorically and unequivocally denied that the demands sued for by the defendant at law have no connection with or in any way pertain to the partnership which the bill seeks to have settled, that the injunction should have been dissolved. The decree of the lower court is reversed and a decree is here rendered dissolving the injunction. Reversed and rendered.
Opinion by
Head, J,